         Case 1:16-cv-05743-VSB Document 37 Filed 10/09/18 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

  STEFAN SACHSENBERG, INDIVIDUALLY                    No. 16-cv-5743-VSB
  AND ON BEHALF OF ALL OTHERS
  SIMILARLY SITUATED,

         PLAINTIFF,

         VS.

  IRSA INVERSIONES Y
  REPRESENTACIONES SOCIEDAD
  ANÓNIMA, EDUARDO SERGIO ELSZTAIN,
  ALEJANDRO GUSTAVO ELSZTAIN,
  CRESUD SOCIEDAD ANÓNIMA
  COMERCIAL, INMOBILIARIA, FINANCIERA
  Y AGROPECUARIA, SAÚL ZANG, and
  MATÍAS IVÁN GAIVIRONSKY,

         DEFENDANTS.


                                    NOTICE OF APPEAL

       Notice is hereby given that Stefan Sachsenberg, Lead Plaintiff in this case, hereby appeals

to the United States Court of Appeals for the Second Circuit from the final order, dismissing the

case, entered on the 10th day of September, 2018 (ECF No. 34).

Dated: October 9, 2018                              Respectfully submitted,

                                                    THE ROSEN LAW FIRM, P.A.

                                                    /s/ Jacob A. Goldberg
                                                    Jacob A. Goldberg (admitted pro hac vice)
                                                    Keith Lorenze (KL 0216)
                                                    101 Greenwood Avenue, Suite 440
                                                    Jenkintown, PA 19046
                                                    T: 215-600-2817
                                                    F: 212-202-3827
                                                    Email: jgoldberg@rosenlegal.com
                                                            klorenze@rosenlegal.com

                                                    and
Case 1:16-cv-05743-VSB Document 37 Filed 10/09/18 Page 2 of 3



                                 Laurence M. Rosen, Esq. (LR 5733)
                                 Phillip Kim, Esq. (PK 9384)
                                 275 Madison Avenue, 34th Floor
                                 New York, NY 10016
                                 T: 212-686-1060
                                 F: 212-202-3827
                                 Email: lrosen@rosenlegal.com
                                 pkim@rosenlegal.com

                                 Lead Plaintiff Stefan Sachsenberg
         Case 1:16-cv-05743-VSB Document 37 Filed 10/09/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that, on October 9, 2018, I electronically filed the foregoing Notice of

Appeal with the Clerk of Court using the CM/ECF system, which will send notification of such

to all CM/ECF participants.

                                                     THE ROSEN LAW FIRM, P.A.

                                                     By: /s/ Jacob Goldberg
                                                     Jacob A. Goldberg
                                                     101 Greenwood Avenue, Suite 440
                                                     Jenkintown, PA 19046
                                                     Tel: (215) 600-2817
                                                     Fax: (212) 202-3827
                                                     Email: jgoldberg@rosenlegal.com

                                                     Lead Plaintiff Stefan Sachsenberg
